Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application, which is a national stage entry filed on December 6, 2018 of an international application filed on June 2, 2017 that claims priority to a German filing of June 7, 2016.
Claims 1-12 have been preliminarily amended.  
Claims 1-12 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on December 6, 2018 and November 12, 2019 have been considered.  Initialed copies of the Form 1449s are enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi (US 2017/0197302) in view of Rola et al. (US 2017/0014984, hereinafter “Rola”).

Claim 1.  Kobayashi teaches: A service unit (see Figure 1) that can be carried on the body of a user by means of a carrying system (see Figure 2 teaching a belt and glasses), having at least one power source for supplying power to electrically operated tools connectable to the power source (see ¶ 25 teaching a tablet/electronic device), the power source being formed from at least one rechargeable battery (see, e.g., ¶ 38 teaching rechargeable battery 321; see also ¶ 98 teaching substantially the same), wherein:
the carrying system has an integrated computation and documentation unit for monitoring and documenting maintenance work (see, e.g., ¶ 22 teaching storage of data captured by the wearable device 4),
the computation and documentation unit is powered from the power source (see ¶ 25), 
the computation and documentation unit is connected to at least one motion sensor (see at least ¶s 37 and 42-45 teaching various sensors connected to the tool), and
the motion sensor is arranged on the tool or the hand of the user (see at least ¶s 37 and 42-45 and Figure 4 teaching various sensors 315 and 316 connected to the impact driver 310).
To the extent that Kobayashi fails to teach a separate rechargeable battery (i.e., one connected to the belt and/or backpack) that is the power source for the tool and the computation and documentation unit, Examiner notes that such a feature is taught in the prior art.  Rola, for example, teaches such a feature.  Specifically, Rola teaches a computation and documentation unit (see feature 240 of Figures 2-4 and at least ¶ 22) that is powered by a power unit 230, which is a rechargeable battery pack that also powers the hand tool 200 (see Figures 2-4; see also ¶ 21 teaching that the power unit may be a rechargeable battery pack).  Rola is similar to Kobayashi and the instant application because it relates to a control unit and rechargeable battery being connected to a hand held tool, with all being carried on a utility belt or backpack or harness (see, e.g., Rola ¶ 28).  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing the rechargeable battery as a power source pack for the tool and the computation and documentation unit (as disclosed by Rola) to the known system of providing a handheld tool with recording of sensed data (as disclosed by Kobayashi), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing the rechargeable battery as a power source pack for the tool and the computation and documentation unit to See also MPEP § 2143(I)(D).

Claim 2.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the computation and documentation unit has a data memory for retrieving and storing data and has at least one data input device (see Figure 1 feature 2; see further ¶ 22 teaching the storing of data in a memory and ¶ 25 teaching the retrieving of that data).

Claim 3.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the computation and documentation unit is connected to a portable camera on the body of the user (see Figure 1 noting that the computation and documentation unit 2 is connected to feature 4, which includes feature 41, i.e., an image pickup unit “for capturing an image” as noted in ¶ 17; see further ¶s 49, 50, and 53).

Claim 4.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the computation and documentation unit is connected to a data output unit (see Figure 1 feature 23 and ¶s 17, 21, 23, and 26 teaching a communication unit on the computation and documentation unit 2).  

Claim 5.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the motion sensor is embodied as a gyro sensor (see ¶ 3).

Claim 6.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the electrically operated tool is a heated knife or a plastic welding device or a screw tool (see, e.g., ¶ 28 teaching that the tool 3 may be a torque wrench, electric impact driver, electric impact wrench, or a manual screwdriver, all of which are “screw tools;” see also Figures 1, 2, 3, and 4 teaching a torque wrench 300 and electric impact tool 310).

Claim 7.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the carrying system is embodied as a backpack or a carrying strap system or a combination thereof (see Figure 2 teaching a carrying strap).

Claim 9.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  Kobayashi further teaches: The service unit according to claim 1, wherein the computation and documentation unit is connectable to an external computer via a wireless network, or a WLAN or another network (see Figure 2 noting connection with external computer 51 via a wireless network; see further Figure 1 teaching connection with “host device” 5, which as explained in ¶ 54 can be reached through wireless access point 51).

Claim 10.  Examiner notes that this claim is interpreted to be a claim dependent upon Claim 1 with additional steps being performed by the system; therefore, Examiner incorporates the rejection of Claim 1 above utilizing the combination of Kobayashi and Rola to teach that system.  Kobayashi further teaches: A method for monitoring and documenting maintenance work with a service unit according to claim 1, wherein
the maintenance steps to be carried out for the maintenance work are retrieved by the user by means of the computation and documentation unit, when needed (see Figure 5 teaching retrieving and displaying instructions for the maintenance work to be done; see also, e.g., ¶ 57 teaching displaying work instructions),
the computation and documentation unit monitors and documents the individual maintenance steps performed (see Figure 5 teaching documenting the work performed pursuant to the instructions; see also, e.g., ¶s 58-70 teaching monitoring and documenting each individual maintenance steps performed).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Rola and further in view of Wagner et al. (US 2016/0255942, hereinafter “Wagner”).

Claim 8.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  That combination fails to expressly teach: The service unit according to claim 1, wherein the carrying system has a fold-out tray in the user’s front belt area.  Nevertheless, such a feature is taught in the prior art.  Wagner, for example, teaches such a carrying system that has a fold-out tray in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a fold out tray at the user’s belt area (as disclosed by Wagner) to the known system of providing a handheld tool with recording of sensed data and rechargeable batteries (as disclosed by Kobayashi and Rola).  One of ordinary skill in the art would have been motivated to apply the known technique of providing a fold out tray at the user’s belt area because the rechargeable batteries can be carried on the back in a backpack and the system module (i.e., controller/documentation and computing unit) “can be reliably set down on the ground in an upright position via its stand surface” (see Wagner ¶s 3-4).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing a fold out tray at the user’s belt area (as disclosed by Wagner) to the known system of providing a handheld tool with recording of sensed data and rechargeable batteries (as disclosed by Kobayashi and Rola), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than See also MPEP § 2143(I)(D).

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Rola and further in view of Official Notice (i.e., that biotech and pharmaceutical production equipment (Claim 11) as well as laboratory area equipment have screws that may need to be maintained in the form of retightening).

Claim 11.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  That combination fails to expressly teach: The method according to claim 10, wherein the maintenance work is performed on biotech or pharmaceutical production equipment.  Examiner first notes that this language is not warranted patentable weight because it is merely an intended field of use of the invention.  Nevertheless, for the purpose of compact prosecution, Examiner notes that it is well known to one of ordinary skill in the art that biotech or pharmaceutical production equipment have screws or bolts that may need to be tightened or otherwise maintained from time to time.  Thus, because Kobayashi and Rola both teach using a power screwdriver and/or torque wrench to tighten bolts and screws, it is obvious that their teachings could be applied to biotech or pharmaceutical production equipment.  
See also MPEP § 2143(I)(C).

Claim 12.  The combination of Kobayashi and Rola teach the limitations of Claim 1.  That combination fails to expressly teach: The method according to claim 10, wherein the maintenance work is performed in a laboratory area.  Examiner first notes that this language is not warranted patentable weight because it is merely an intended field of use of the invention.  Nevertheless, for the purpose of compact prosecution, Examiner notes that it is well known to one of ordinary skill in the art that laboratory area equipment have screws or bolts that may need to be tightened or otherwise maintained from time to time.  Thus, because Kobayashi and Rola both teach using a power screwdriver and/or torque wrench to tighten bolts and screws, it is obvious that their teachings could be applied to laboratory area equipment.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known technique of providing a handheld tool with recording of sensed data and rechargeable batteries (as disclosed by Kobayashi and Rola) to similar devices such as laboratory area equipment.  Such results would be predictable because the maintenance work See also MPEP § 2143(I)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627